Order, Supreme Court, New York County (Walter Tolub, J.), entered July 18, 2002, which, inter alia, granted defendant-*223respondent newspaper’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The complaint was properly dismissed for lack of evidence sufficient to raise an issue of fact as to whether defendant-respondent was grossly irresponsible in publishing the offending article (see Gaeta v New York News, 62 NY2d 340, 345 [1984]). We have considered and rejected plaintiffs’ other claims. Concur—Nardelli, J.P., Mazzarelli, Ellerin and Marlow, JJ.